U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2009 ( )TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No.000-50306 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. (Name of Small Business Issuer in its Charter) Delaware 13-4167393 (State of Incorporation) (IRS Identification Number) 80 Wall Street, Suite 815 New York, New York 10005 (Address of Principal Executive Offices) Registrant's telephone number, including area code (212) 344-1600 Indicate by a check mark whether the issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) YesXNo Indicate by a check mark whether the issuer is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer[]Accelerated Filer[]Non-Accelerated Filer[] Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes []No [X] State the number of shares outstanding of each of the Registrant's classes of common equity, as of the latest applicable date:69,453,364 as of June 30, 2009 ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF June 30, 2009 UNAUDITED 2 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES INDEX PART I - FINANCIAL INFORMATION PAGE Item 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Balance Sheets - June 30, 2009 and December 31, 2008 1-2 Statements of Operations - Six and three months ended June 30, 2009 and 2008 3 Statements of Cash Flows - Six months ended June 30, 2009 and 2008 4-5 Notes to Financial Statements 6-14 3 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits 22 27 Receivables: Trade (net of allowance for doubtful accounts of $zero as of June 30, 2009 and December 31, 2008) Other accounts receivable Inventories Total current assets LONG-TERM INVESTMENTS: Severance pay fund 41 28 PROPERTY AND EQUIPMENT, NET: Minibars and related equipment Other property and equipment 73 OTHER ASSETS: Intangible assets 51 73 Deferred expenses 57 67 TOTAL The accompanying notes are an integral part of the consolidated financial statements. FS-1 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands (except share data) June 30, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (Audited) CURRENT LIABILITIES: Short term bank credit - 4 Loans from shareholders Current maturities of convertible notes Current maturities of long-term loans Trade payables Accrued expenses and other current liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term loans, net of current maturities Convertible notes, net of current maturities Accrued severance pay 55 44 Deferred taxes 11 25 Total long-term liabilities SHAREHOLDERS' EQUITY: Preferred stock of $0.001 par value - 5,000,000 shares authorized; zero shares issues and outstandingas of June 30, 2009 and December 31, 2008 - - Common stock of $0.001 par value - 105,000,000 shares authorized;69,453,364 shares issued and outstanding as of June 30, 2009 and 41,122,078as of December 31, 2008 69 41 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders’ equity TOTAL The accompanying notes are an integral part of the consolidated financial statements. FS-2 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) US Dollars in thousands (except share and per share data) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Revenues Costs of revenues: Depreciation Other Gross profit Operating expenses: Research and development Selling and marketing General and administrative Operating loss Interest and foreign currency translation income (expenses), net 14 26 Other income (expense) 6 Loss before taxes on income Benefit (provision) for income taxes 23 12 Net loss Basic and diluted net loss per share Weighted average number of shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the consolidated financial statements. FS-3 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands For the Six Months Ended June 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss Adjustments to reconcile net loss to net cash used in operating activities: Loss from sale of property and equipment, net - 31 Depreciation and amortization Increase (Decrease) in accrued severance pay, net 6 Interest and linkage differences in regard to shareholders and subsidiaries 3 Provision (benefit) for deferred income taxes 16 Loss from sale of a previousconsolidated subsidiary and other expenses 73 - Changes in assets and liabilities: Increase in inventories Increasein trade receivables Decrease in related parties Increase in other accounts receivable Decrease in trade payables - Increase in other accounts payable and accrued expenses 87 Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of previous consolidated subsidiary (Appendix B) - Purchases and production of property and equipment Proceeds from sales of property and equipment - 81 Short-term bank deposits, net 5 5 Acquisition of intangibles Acquisition of minority interest in a subsidiary - Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Short term bank credit - Share Issuance net of issuance expenses - Repayment of long-term loans from banks and others Proceeds (Repayment) of long-term loans from shareholders Net cash provided by (used in) financing activities Effect of exchange rate changes on cash and cash equivalents 11 Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period The accompanying notes are an integral part of the consolidated financial statements. FS-4 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands For the Six Months Ended June 30, (Unaudited) (Unaudited) Appendix A- Supplemental disclosure of non-cash investing activities, financing activities and cash flow information: Acquisition of property and equipment on short-term credit Conversion of Shareholders' Loans to Equity - Cash paid during the period for interest 56 56 Cash paid during the period for income taxes 3 18 Appendix B - Proceeds from sale of a previous consolidated subsidiary: Working Capital (except for cash and cash equivalents) 34 - Property and equipment - Intangible assets 27 - Capital Reserve - Capital loss from sale of a previous consolidated subsidiary - - The accompanying notes are an integral part of the consolidated financial statements. FS-5 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 1:- NATURE OF OPERATIONS AND BASIS OF PRESENTATION a. Hotel Outsource Management International, Inc. ("HOMI") was incorporated in Delaware on November 9, 2000. HOMI and its subsidiaries, as identified in Note 2d below, are engaged in the distribution, marketing and operation of computerized minibars in hotels located in the United States, Europe, Israel, Australia and Canada. Hereinafter, HOMI and its subsidiaries will be referred to as the "Company". HOMI's common stock has been listed on the Over-the-Counter Bulletin Board since February 2004 under the symbol "HOUM.OB." b. During 2006, the Company commenced its own research and development program aimed at the development of a new range of products. The HOMI® 336 (the system), a novel, computerized minibar system designed to increase the accuracy of the automatic billing and reduce the cost of operating the minibars. Subsequently, during the second half of 2007, the Company entered the production phase of the system. The first pilot installation of the system was completed in early 2008. Additional installations have been completed since that time and the Company continues to manufacture and install the system. Further, the HOMI® 330 system, a smaller version of the HOMI® 336, is currently in production. c. At June 30, 2009, the Company had $229 in cash, including short term deposits. For the period ended June 30, 2009, the Company had a net loss of $ 830. HOMI intends to raise funds within the next three months and adopt a new financing plan which will provide required funds for the company’s growth. Under the new financing plan, title in selected HOMI minibars that are installed in various Hotels, will be transferred to third party financers in return for a cash purchase price that they will pay up front to HOMI, and HOMI shall continue to manage and operate these minibars for the hotel. The financer will receive a share of the profits from such activity, and HOMI will receive management fees and the balance of the profits. Under this new financing plan, during August 2009, the Company received $ 100 on account for transfer of title to 470 HOMI minibars installed in one Hotel in Israel. In June 2009, the Company filed a registration statement on Form S-1 with the Securities and Exchange Commission to sell 20,000,000 shares at $0.04 per share in a rights offering. Management believes that the loans in the amount of $483 received in the second quarter of 2009, the proposed rights offering and the new financing plan mentioned above, as well as the effect of reducing corporate expenses, will provide sufficient cash for the ongoing operations of the Company for the next twelve months. NOTE 2:- SIGNIFICANT ACCOUNTING POLICIES a. Basis of Presentation The accompanying consolidated financial statements are presented in accordance with Form 10-Q and item 310 under subpart A of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal and recurring adjustments) necessary for a fair presentation have been included. Operating results for the six months ended June 30, 2009 are not necessarily indicative of the results that may be expected for the year ended December 31, 2009. The accompanying consolidated financial statements and the notes thereto should be read in conjunction with the Company's audited consolidated financial statements as of and for the year ended December 31, 2008 included in the Company's Form 10-KSB filed April 13, 2009. FS-6 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:- SIGNIFICANT ACCOUNTING POLICIES (con.) b. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. The reported amounts of revenues and expenses during the reporting period may be affected by the estimates and assumptions management is required to make.Estimates that are critical to the accompanying consolidated financial statements relate principally to depreciation and recoverability of long lived assets.The markets for the Company’s products are characterized by intense price competition, rapid technological development, evolving standards and short product life cycles; all of which could impact the future realization of its assets. Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the period that they are determined to be necessary.It is at least reasonably possible that management’s estimates could change in the near term with respect to these matters. c. Financial Statements in US dollars The majority of the Company's sales are in U.S. dollars or in U.S. dollar linked currencies. In addition, the majority of the Company's financing is received in U.S. dollars. Accordingly, the Company has determined that the U.S. dollar is the currency of its primary economic environment and thus, its functional and reporting currency.
